DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-14 in the reply filed on 12/9/21 is acknowledged.
The Office erred in the restriction requirement of 11/9/21 and did not include an appropriate species restriction between the method claims 7-14. Claims 7 and 11 are directed to an aerosol preparation method and claims 8-10 and 12-14 are directed to an aerosol detection method—processes patentably distinct from one another. The Applicant affirmed election of Species 1, claims 7 and 11 directed to the preparation method on 12/31/21.
Accordingly, claims 1-6, 8-10, and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus and species, there being no allowable generic or linking claim.
Applicant is required to amend claims 7 and 11 to include the limitations of the withdrawn parent claims for clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kastner (US 2014/0130402 A1).
Kastner discloses a process comprising: feeding biomass into a quartz sand fluidized bed reactor, sealing the reactor, filling the reactor with nitrogen, and pyrolyzing the biomass (paragraph 95). Kastner discloses that the pyrolysis produces aerosol product (paragraph 133). Kastner discloses that the reactor comprises an on-line detection unit (analyzer, paragraph 106). Such a device would inherently possess a transmission line for data. The instant claims and specification do not define a micro-fluidized bed reactor to distinguish it from a fluidized-bed reactor. Kastner fails to disclose placing the biomass into the upper half of the pyrolysis reactor but the Office does not consider this distinction to be patentable. Kastner depicts introducing the biomass into the reactor on its side (see Figure 8). Thus feeding it to the upper half would simply be a rearrangement of parts. See MPEP 2144.04 VI C. It would have been obvious to one having ordinary skill in the art at the time of invention to rearrange the input of Kastner from the bottom half to the top half as such a change would not modify the operation of the device and may be more appropriate for its design.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kastner in view of Reilly (US 2008/0230692 A1).
Kastner discloses a process comprising: feeding biomass into a quartz sand fluidized bed reactor, sealing the reactor, filling the reactor with nitrogen, and pyrolyzing the biomass (paragraph 95). Kastner discloses that the pyrolysis produces aerosol product (paragraph 133). Kastner discloses that the reactor comprises an on-line 
Kastner fails to disclose that any of its analyzers are mass spectrometers. Reilly—in an invention for a pyrolyzing and ionizing detector—discloses a mass spectrometer with associated lasers so as to ionize particles for mass analysis (paragraph 29). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize well-known analysis means in Kastner for the efficacy suggested in Reilly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725